
	
		II
		112th CONGRESS
		2d Session
		S. 3293
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2012
			Mrs. McCaskill (for
			 herself, Mr. Blunt,
			 Mr. Wicker, and Mr. Cochran) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to
		  realign divisions within two judicial districts.
	
	
		1.Short titleThis Act may be cited as the
			 Divisional Realignment Act of
			 2012.
		2.Realignment within the
			 eastern district of MissouriSection 105(a) of title 28, United States
			 Code, is amended—
			(1)in paragraph
			 (1)—
				(A)by striking
			 Iron,; and
				(B)by striking
			 Saint Genevieve,; and
				(2)in paragraph
			 (3)—
				(A)by inserting
			 Iron, after Dunklin,; and
				(B)by inserting
			 Sainte Genevieve, after Ripley,.
				3.Realignment
			 within the northern district of MississippiSection 104 of title 28, United States Code,
			 is amended by striking subsection (a) and inserting the following:
			
				(a)Northern DistrictThe Northern District comprises 3
				divisions.
					(1)The Aberdeen Division comprises the
				counties of Alcorn, Chickasaw, Choctaw, Clay, Itawamba, Lee, Lowndes, Monroe,
				Oktibbeha, Prentiss, Tishomingo, Webster, and Winston.
					Court for the
				Aberdeen Division shall be held at Aberdeen, Ackerman, and Corinth.
					(2)The Oxford
				Division comprises the counties of Benton, Calhoun, DeSoto, Lafayette,
				Marshall, Panola, Pontotoc, Quitman, Tallahatchie, Tate, Tippah, Tunica, Union,
				and Yalobusha.
					Court for the
				Oxford Division shall be held at Oxford.
					(3)The Greenville
				Division comprises the counties of Attala, Bolivar, Carroll, Coahoma, Grenada,
				Humphreys, Leflore, Montgomery, Sunflower, and Washington.
					Court for the
				Greenville Division shall be held at Clarksdale, Cleveland, and
				Greenville.
					.
		4.Effective
			 dateThe amendments made by
			 this Act shall take effect 60 days after the date of enactment of this
			 Act.
		
